Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/352,058, the amendments filed on 10/19/2021 are herein acknowledged. Claims 1, 5-6 AND 9 have been amended. Claims 1-9 are pending.
OBJECTIONS
	Claim 1 is objected to for the following informalities: 
The limitations “to which the storage device is allocated” (lines 6-7) appears to refer to the first and second storage devices and should be corrected to read “to which the storage devices are allocated”. The limitations “distribution information for each of the priorities and each of the volume” (lines 19-20) appears to refer to different priorities and different volumes. Therefore, different volumes having different priorities should be defined when first introducing “volume to which priority is set” (lines 15-16). 
	Claim 5 is objected to for the following informality: The limitations “for a one of the volume priorities” should be corrected to read “for one of the volume priorities.”
Claim 9 is objected for the following informality: The limitations “a volume having a storage region to which the storage device is allocated” appears to refer to the first and second storage devices and should be corrected to read ““a volume having a storage region to which the storage devices are allocated”.
Appropriate correction is required.
REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 1, Applicant’s Specification does not appear to provide support for the limitations of: “determines a capacity shortage…. Including an expected input/output frequency” since Applicant’s Specification does not appear to refer to “expected input/output frequency.” Specifically, the cited portions in support of the above amendments to the claims refer to an “SSD expectation page” (pars. 0162-0164) but there is nothing in the Specification describing this expectation page as including an expected input/output frequency, nor determining a capacity shortage based on expected input/output frequency. The specification describes shortage determination processing (figs. 17-18 and related text) but the Specification does not describe the determination being based on expected, predicted or estimated input/output frequency. Additionally, Applicant’s arguments refer to predicting future access counts and refers to SSD prediction pages; however, the Specification does not appear to support these limitations.


Regarding claim 5, the Specification does not appear to provide support for “the volume priorities each have a predetermined threshold value of input/output frequency” since the portions of the Specification cited to support for these limitations refer to “whether the SSD miss ratio of the volume 200 exceeds the allowable SSD miss ratio” (par. 0171 and 0208) but does not refer to a threshold of input/output frequency. More specifically, the Specification does not describe the volume priorities each having a predetermined threshold value of input/output frequency. Note that the Specification recites “the global volume management 63 compares a ratio of the total value of the allocated page capacity 772 of the global used capacity table 77 with respect to a total value (total chunk capacity value) of the total chunk capacity 723 of the global tiering table 72 and a predetermined threshold Th1 (for example, 90%). If the ratio (allocated page capacity/total chunk capacity value) is equal to or less than the threshold, the global volume management 63 determines that there is the free capacity and proceeds to step S3002. On the other hand, if the ratio exceeds the threshold, the global volume management 63 determines that there is no free capacity and proceeds to step S3004.” (par. 0179) but does this threshold also does not correspond to volume priorities, nor to a threshold of input/output frequency. Additionally, support for these limitations has not been found anywhere else in the Specification. Furthermore, Applicant’s arguments with respect to claim 5 refer to the proposed combination of references not teaches “a threshold for the cache hit rate for each priority” but this is not what is recited in the claim. The claim recites a threshold for an input/output frequency and does not recite anywhere or require a cache hit rate for each priority.
Dependent claims 2-8 are rejected for encompassing the deficiencies found in independent claim 1, upon which they depend.
Appropriate correction/clarification is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 5, the limitations “the volume priorities each…” renders the claim indefinite as claim 1 does not refer to a plurality of priorities for a volume; thus it is not clear whether a single volume is intended to have multiple priorities associated with it or multiple volumes intended to have different priorities associated with each of the multiple volumes. Note that the Specification in Figure 5 and related text appears to refer to multiple volumes, each having a different priority associated with it. These clarifications should be made with respect to claim 5 and also with respect to claim 1 from which claim 5 depends. Appropriate correction/clarification is required.

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Swift et al. (US 9,053,167) teaches [“identifying eligible storage devices may include identifying one or more disks or virtual storage volumes on the storage node that (collectively) meet the current 
Yamauchi et al. (US 7,392,362) teaches [“The volume management method may further include estimating a necessary capacity of the logic area whose capacity is insufficient, based on change of the activity ratio indicated by a history of the activity ratio in which the activity ratio is stored for a predetermined number of times for each of the logic areas in the memory, and allocating the estimated capacity to the logic area whose capacity is insufficient.” (col. 4, lines 58-64)].

ACKNOWLEDGEMENT OF ISSUES RAISED BY APPLICANT
Response to Amendment
Applicant's arguments filed on 10/19/2021 have been fully considered but are moot in view of the new ground(s) of rejection.
CLOSING COMMENTS
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-9 have received an action on the merits and are subject to a final rejection.    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/YAIMA RIGOL/
Primary Examiner, Art Unit 2135